DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-15 are pending. Claims 1-7 were cancelled in the preliminary amendment filed August 19, 2019.
Claims 8, 10, 12 and 13 are independent.

Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 


Claim Objections
Claims 8-11 are objected to because of the following informalities:  When the acronyms CAD and CAM are first introduced they should be defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: Claims 8-11 are directed to a system (machine/apparatus), and claims 12-15 are directed to a method (i.e., process); therefore, all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 8 recites: A CAD system generating design data corresponding to structural parts of a microfluidic device formed of a material, the CAD system comprising: a coordinate value setter to set a coordinate value for each of the structural parts of the microfluidic device (Mental processes -observation, evaluation, judgment, opinion); and a design data generator to generate the design data by setting, for each of the structural parts to which the coordinate value has been set, attribute information according to material data representing information specifying a material (Mental processes -observation, evaluation, judgment, opinion); wherein the attribute information includes a depth, a thickness, and a cross-sectional shape of the material (field of use).
As the claim limitation, under its broadest reasonable interpretation, covers setting coordinate information and related data for a judgement or opinion of whether a path would be adequate considering the attributes, which can be performed in the mind and/or by a person using pen and paper based on the data. Other than a broad statement that the claim is for a CAD system nothing in the claim limitations precludes the limitations from being performed in the mind. The published patent application specification at paragraphs [0031-0032] makes clear that general purpose computers are suitable for performing the method. Independent claim 10 changes the “structural parts” from claim 8 to recite “the port and the 
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. The "wherein the attribute information includes a depth, a thickness, and a cross-sectional shape of the material," steps in claim 8 is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). Having the appropriate information on what to draw and what features and parameters (i.e., coordinates) need to be used to connect elements of the designed device is a normal mental process done during design. 

After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps “a CAD system” are construed as a generic computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. Thus, the independent claims do not add significantly more than the abstract idea. 
Therefore the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims, see below for detail.
Claim 9 recites: “an output to output the material data and the design data that has been generated to a CAM system generating a processing data to process the microfluidic device or a processing system processing the microfluidic device.” However, this additional 
Claim 11 recites: “an output to output the material data and the design data that has been generated to a CAM system generating a processing data to process the microfluidic device or a processing system processing the microfluidic device.” However, this additional limitation is no more than mere instructions to apply the exception using a generic computer component (i.e., CAM system). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application. See MPEP 2106.05(d).
Claim 14 recites: “wherein in the first step, a coordinate value for a connection point connecting the channels is set; and in the second step, the design data is generated by setting attribute information for the connection point to which the coordinate value has been set.” This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas to decide the coordinates for a connected element. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Therefore, claims 8-15 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aditya S. Bedekar, et al., “Design Software for Application-Specific Microfluidic Devices,” Clinical Chemistry vol. 53, No. 11, pp. 2023-2026 (2007) (hereinafter “Bedekar”).
Claim 8: Bedekar discloses A CAD system generating design data corresponding to structural parts of a microfluidic device formed of a material (Bedekar, p.2023 column 2 paragraph 1 – p. 2024 column 1 paragraph 1 “we developed integrated design software that allows rapid layout of microfluidic channel networks, fast system performance simulation using a system solver, and the ability to easily reconfigure chip layout to meet specifications. We illustrate the application of the software to improve the design for an electrokinetic immunoassay chip.”), the CAD system comprising: 
a coordinate value setter to set a coordinate value for each of the structural parts of the microfluidic device (Bedekar, p.2024 column 1 paragraph 3 “Creation of the microfluidic network: The components (such as sample reservoirs, straight channels, bends, biosensors, and interconnects such as Y-, T-, and cross junctions) are selected from the component library and assembled into a network using a drag-and-drop method.”; p. 2024 Fig. 1 showing screenshot of the CAD system with coordinates (i.e., x,y) indicated in the figure. Examiner’s Note (EN): The system tracks the coordinates of components, junctions, etc. as shown in figure 1. Having coordinates is explicitly disclosed and is also inherently in every CAD design because dimensions and connections of the design elements are necessary to complete a design.); and 
a design data generator to generate the design data by setting, for each of the structural parts to which the coordinate value has been set, attribute information according to material data representing information specifying a material; wherein the attribute information includes a depth, a thickness, and a cross-sectional shape of the material (Bedekar, Figure 1 illustrating the graphical user interface (GUI) with the microfluidic device components available to design a layout; p. 2024 column 1 paragraph 4 –column 2 paragraph 1 “Geometric properties for components (channel length, breadth, and depth, turn radius and angle, well diameter) and operating conditions (applied voltage and pressure, flow rate, and injected analyte concentrations, as appropriate for the problem under consideration) are specified for the components. The property database database contains physicochemical property data for commonly used buffers, reagents, and analytes (density and viscosity of buffers; electrical conductivity, and electrokinetic mobility and molecular diffusivity of analytes) and is fully integrated with the GUI.”; p. 2025 column 2 paragraph 2 “The chip layout was created in the layout editor, using the component library and the drag-and-drop methodology. The layout parameters (channel dimensions, connectivity) and operating conditions (voltages and concentrations) were specified, and the performance of the chip was simulated.”).

Claim 10: Bedekar discloses A CAD system generating design data corresponding to a channel in a microfluidic device formed of a material and a port including an opening through which the channel and an outside of the material communicate (Bedekar, Figure 1 showing ports (i.e., circles) and channels (i.e., lines), p.2023 column 2 paragraph 1 – p. 2024 column 1 paragraph 1 “we developed integrated design software that allows rapid layout of microfluidic 
a coordinate value setter to set a coordinate value for each of the port and the channel (Bedekar, p.2024 column 1 paragraph 3 “Creation of the microfluidic network: The components (such as sample reservoirs, straight channels, bends, biosensors, and interconnects such as Y-, T-, and cross junctions) are selected from the component library and assembled into a network using a drag-and-drop method.”; p. 2024 Fig. 1 showing screenshot of the CAD system with coordinates (i.e., x,y) indicated in the figure. Examiner’s Note (EN): The system tracks the coordinates of components, junctions, etc. as shown in figure 1. Having coordinates is explicitly disclosed and is also inherently in every CAD design because dimensions and connections of the design elements are necessary to complete a design.); and 
a design data generator to generate the design data by setting, for each of the port and the channel to which the coordinate value has been set, attribute information according to material data representing information specifying a material; wherein the attribute information includes a depth, a thickness, and a cross-sectional shape of the material (Bedekar, Figure 1 illustrating the graphical user interface (GUI) with the microfluidic device components available to design a layout; p. 2024 column 1 paragraph 4 –column 2 paragraph 1 “Geometric properties for components (channel length, breadth, and depth, turn radius and angle, well diameter) and operating conditions (applied voltage and pressure, flow rate, and injected analyte concentrations, as appropriate for the problem under consideration) are 

Claim 12: Bedekar discloses A method of generating design data corresponding to structural parts of a microfluidic device formed of a material (Bedekar, p.2023 column 2 paragraph 1 – p. 2024 column 1 paragraph 1 “we developed integrated design software that allows rapid layout of microfluidic channel networks, fast system performance simulation using a system solver, and the ability to easily reconfigure chip layout to meet specifications. We illustrate the application of the software to improve the design for an electrokinetic immunoassay chip.”; p. 2024 column 1 paragraph 2 “The software design follows a modified form of the traditional client-server architecture. The user interacts with a graphical user interface (GUI) front-end (client). Fig. 1 shows a screenshot of the GUI. The microfluidic lab-on-a chip system is represented as a network of interconnected components that can be assembled from a component library. The sequence of operations required for the creation of the microfluidic network, analysis, and visualization of results using the GUI…” EN: sequence of operations is a method.), the method comprising: 
a first step of setting a coordinate value for each of the structural parts of the microfluidic device (Bedekar, p.2024 column 1 paragraph 3 “Creation of the microfluidic network: The components (such as sample reservoirs, straight channels, bends, biosensors, and interconnects such as Y-, T-, and cross junctions) are selected from the component library and assembled into a network using a drag-and-drop method.”; p. 2024 Fig. 1 showing screenshot of the CAD system with coordinates (i.e., x,y) indicated in the figure. Examiner’s Note (EN): The system tracks the coordinates of components, junctions, etc. as shown in figure 1. Having coordinates is explicitly disclosed and is also inherently in every CAD design because dimensions and connections of the design elements are necessary to complete a design.); and 
a second step of generating the design data by setting, for each of the structural parts to which the coordinate value has been set, attribute information according to material data representing information specifying a material; wherein the attribute information includes a depth, a thickness, and a cross-sectional shape of the material (Bedekar, Figure 1 illustrating the graphical user interface (GUI) with the microfluidic device components available to design a layout; p. 2024 column 1 paragraph 4 –column 2 paragraph 1 “Geometric properties for components (channel length, breadth, and depth, turn radius and angle, well diameter) and operating conditions (applied voltage and pressure, flow rate, and injected analyte concentrations, as appropriate for the problem under consideration) are specified for the components. The property database database contains physicochemical property data for commonly used buffers, reagents, and analytes (density and viscosity of buffers; electrical conductivity, and electrokinetic mobility and molecular diffusivity of analytes) and is fully integrated with the GUI.”; p. 2025 column 2 paragraph 2 “The chip layout was created in the 

Claim 13: Bedekar discloses A method of generating design data corresponding to channels in a microfluidic device formed of a material and a port including an opening through which the channels and an outside of the material communicate (Bedekar, Figure 1 showing ports (i.e., circles) and channels (i.e., lines), p.2023 column 2 paragraph 1 – p. 2024 column 1 paragraph 1 “we developed integrated design software that allows rapid layout of microfluidic channel networks, fast system performance simulation using a system solver, and the ability to easily reconfigure chip layout to meet specifications. We illustrate the application of the software to improve the design for an electrokinetic immunoassay chip.”; p. 2024 column 1 paragraph 2 “The software design follows a modified form of the traditional client-server architecture. The user interacts with a graphical user interface (GUI) front-end (client). Fig. 1 shows a screenshot of the GUI. The microfluidic lab-on-a chip system is represented as a network of interconnected components that can be assembled from a component library. The sequence of operations required for the creation of the microfluidic network, analysis, and visualization of results using the GUI…” EN: sequence of operations is a method.), the method comprising: 
a first step of setting a coordinate value for each of the port and the channels (Bedekar, p.2024 column 1 paragraph 3 “Creation of the microfluidic network: The components (such as sample reservoirs, straight channels, bends, biosensors, and interconnects such as Y-, 
a second step of generating the design data by setting, for each of the port and the channels to which the coordinate value has been set, attribute information according to material data representing information specifying a material; wherein the attribute information includes a depth, a thickness, and a cross-sectional shape of the material (Bedekar, Figure 1 illustrating the graphical user interface (GUI) with the microfluidic device components available to design a layout; p. 2024 column 1 paragraph 4 –column 2 paragraph 1 “Geometric properties for components (channel length, breadth, and depth, turn radius and angle, well diameter) and operating conditions (applied voltage and pressure, flow rate, and injected analyte concentrations, as appropriate for the problem under consideration) are specified for the components. The property database database contains physicochemical property data for commonly used buffers, reagents, and analytes (density and viscosity of buffers; electrical conductivity, and electrokinetic mobility and molecular diffusivity of analytes) and is fully integrated with the GUI.”; p. 2025 column 2 paragraph 2 “The chip layout was created in the layout editor, using the component library and the drag-and-drop methodology. The layout parameters (channel dimensions, connectivity) and operating conditions (voltages and concentrations) were specified, and the performance of the chip was simulated.”).

Claim 14: Bedekar discloses the method according to Claim 13, wherein in the first step, a coordinate value for a connection point connecting the channels is set; and in the second step, the design data is generated by setting attribute information for the connection point to which the coordinate value has been set (Bedekar, Figure 1 showing coordinates in lower right corner; p. 2024 column 1 paragraph 3-paragraph 5 “The sequence of operations required for the creation of the microfluidic network, analysis, and visualization of results using the GUI is as follows:
(1) Creation of the microfluidic network: The components (such as sample reservoirs, straight channels, bends, biosensors, and interconnects such as Y-, T-, and cross junctions) are selected from the component library and assembled into a network using a drag-and-drop method.
(2) Problem specification: Geometric properties for components (channel length, breadth, and depth, turn radius and angle, well diameter) and operating conditions (applied voltage and pressure, flow rate, and injected analyte concentrations, as appropriate for the problem under consideration) are specified for the components.” EN: The first step sets us the components of the microfluidic device, including coordinates (see fig. 1), and the second step includes the attributes (i.e., geometric properties) of the components.).

Claim 15: Bedekar discloses the method according to Claim 13, wherein in the first step, a coordinate value for a reaction chamber formed in the channels is set; and in the second step, the design data is generated by setting attribute information for the reaction chamber 
(1) Creation of the microfluidic network: The components (such as sample reservoirs, straight channels, bends, biosensors, and interconnects such as Y-, T-, and cross junctions) are selected from the component library and assembled into a network using a drag-and-drop method.
(2) Problem specification: Geometric properties for components (channel length, breadth, and depth, turn radius and angle, well diameter) and operating conditions (applied voltage and pressure, flow rate, and injected analyte concentrations, as appropriate for the problem under consideration) are specified for the components.” EN: The first step sets us the components of the microfluidic device, including coordinates (see fig. 1), and the second step includes the attributes (i.e., geometric properties) of the components.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aditya S. Bedekar, et al., “Design Software for Application-Specific Microfluidic Devices,” Clinical Chemistry vol. 53, No. 11, pp. 2023-2026 (2007) (hereinafter “Bedekar”) in view of Boday et al., US Patent Application Publication No. 2014/0072777 (hereinafter “Boday”).
Claim 9: Bedekar discloses the CAD system according to Claim 8, including further comprising an output (Bedekar, p. 2026 column 1 paragraph 1 “In summary, the design software we describe is useful for estimating device performance and creating microfluidic chip layouts; these layouts can be rapidly modified to design chips that meet performance requirements.” EN: The chip layout is the output.).

Boday teaches to output the material data and the design data that has been generated to a CAM system generating a processing data to process the microfluidic device or a processing system processing the microfluidic device (Boday, [0014] “The microfluidic channel fabricating apparatus 100 includes a three-dimensional inkjet printing unit 110 and a data processing unit, such as a computer system 120. Preferably, as illustrated in FIG.1, the three-dimensional (3D) inkjet printing unit 110 and the data processing unit are provided as separate entities. However, those skilled in the art will appreciate that the data processing unit and the 3D inkjet printing unit may be integrated into a single entity.”; [0020] “A data bus 130 couples the 3D inkjet printing unit 110 to the computer system 120. Preferably, the 3D inkjet printing unit 110 and the computer system 120 can provide digital data to each other on the bus 130, through an existing digital 1/0 port such as an RS-232C serial port or USB port of the computer system 120. Appropriate control busses may also connect the computer system 120 to the 3D inkjet printing unit 110 in a manner well known in the art.”; [0024] “The microfluidic channel data file 142 preferably is a three-dimensional model of the one or more microfluidic channels (e.g., 310 shown in FIG. 3) and/or surrounding structure. For example, the microfluidic channel data file 142 may be a 3D CAD file. Preferably, the 3D printing software 140 imports the microfluidic channel data file 142 and slices the three-dimensional model of the one or more microfluidic channels and/or surrounding structure into thin cross-sectional slices. These cross-
Bedekar and Boday are analogous art because they are related to design and use of microfluidic devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bedekar and Boday to include a manufacturing ability for the system to manufacture the designed microfluidic device as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “a need exists for an enhanced mechanism for fabricating one or more microfluidic channels in a substrate body” as taught by Boday ([0006]).

Claim 11: Bedekar discloses the CAD system according to Claim 10, further comprising an output (Bedekar, p. 2026 column 1 paragraph 1 “In summary, the design software we describe is useful for estimating device performance and creating microfluidic chip layouts; these layouts can be rapidly modified to design chips that meet performance requirements.” EN: The chip layout is the output.).
Bedekar does not explicitly disclose to output the material data and the design data that has been generated to a CAM system generating a processing data to process the microfluidic device or a processing system processing the microfluidic device.
Boday teaches output the material data and the design data that has been generated to a CAM system generating a processing data to process the microfluidic device or a processing system processing the microfluidic device (Boday, [0014] “The microfluidic channel fabricating apparatus 100 includes a three-dimensional inkjet printing unit 110 and a data 
Bedekar and Boday are analogous art because they are related to design and use of microfluidic devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bedekar and Boday to include a manufacturing ability for the system to manufacture the designed microfluidic device as claimed. One of ordinary skill in the art would have been motivated to make such a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ismail Emre Araci, et al., “Microfluidic Very Large-Scale Integration for Biochips: Technology, Testing and Fault-Tolerant Design,” 20th IEEE European Test Symposium, pp. 1-8 (2015) related to designing and testing microfluidic devices with mVLSI systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN W CRABB/Examiner, Art Unit 2129